DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 26, 2021, and July 24, 2020, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHEN et al., US 20210099940 A1, hereinafter “SHEN.”
	Consider claim 1. SHEN discloses:
	an apparatus (see paragraph [0001] The present disclosure relates to methods and associated operations by apparatuses for performing cell selection and re-selection in new radio wireless communication systems), comprising processing circuitry configured to: 
rank a priority list of frequencies that correspond to a plurality of cells that are part of a communication system (see paragraph [0011]: ... The UE initially evaluates the frequencies of all RATs based on their priorities and then compares the cells on the relevant frequencies based on radio conditions...), where the plurality of cells includes a current serving cell (see paragraph [0010]: ... After camping on a cell, the UE shall still measure and evaluate the serving cell and non-serving cells...), an inter-frequency cell, and an intra-frequency cell (see paragraph [0011]: ... The UE ranks the intra-frequency cells and the cells on other frequencies having equal priority which fulfil the S-criterion –inter-frequency reads on other frequency); 
measure a signal performance of the cells in the priority list of frequencies in an unused synchronization signal block (SSB) time location in a cycle (see paragraphs [0018]: It has been agreed in the 3GPP meetings that Secondary Synchronization Signal (SSS) and Demodulation Reference Signal (DMRS) of PBCH are used for Downlink (DL) based RRM measurement for UE in RRC_IDLE or RRC_INACTIVE state. In other words, a UE in RRC_IDLE or RRC_INACTIVE state performs cell selection and re-selection based on measurements on the SS Blocks associated to cells; and paragraph [0075]: According to various member agreements in 3GPP, the network can configure a UE in IDLE mode to use a measurement timing configuration window per frequency carrier. A configured UE shall then detect and measure the Synchronization Signal (SS) Blocks of the serving cell and neighbor cells in that configuration window. The beam quality, the cell quality and the number of good beams can be derived from the measurements); and 
select a new serving cell when the measured signal performance of the new serving cell satisfies a cell selection criteria (see paragraph [0010]: In LTE, a UE in RRC_IDLE state shall measure the Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ) level of cells and evaluate the cell selection criterion and cell re-selection criterion based on the measurements).
Consider claim 2. SHEN teaches claim 1, and further discloses measuring the signal performance that includes reference signal received power (RSRP) and/or reference signal received quality (RSRQ) (see paragraph [0074]: The measurement of quality of the beams detected from each of the cells may be based on at least one of Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ)) of the current serving cell in any SSB time location in each DRX cycle when SSB is Time Division Multiplexed (TDMed) with paging data (see paragraph [0016]: In New Radio (NR), a Synchronization Signal (SS) block consists of time-division multiplexed components each with the duration of one symbol as follows: (a) Primary Synchronization Signal (PSS), (b) Physical Broadcast Channel denoted PBCH, (c) Secondary Synchronization Signal (SSS) and finally (d) PBCH. PBCH carries a small part of the system information, sometimes referred to as the Master Information Block (MIB). The PSS+PBCH+SSS+PBCH structure is denoted SS Block (SSB)).
Consider claim 6. SHEN teaches claim 1, and further discloses selecting an inter-frequency cell corresponding to highest priority inter-frequency as the new serving cell when there are at least two inter-frequency cells in which the measured signal performance satisfies the cell selection criteria; or select an intra-frequency cell as the new serving cell when there are at least two intra-frequency cells in which the measured signal performance satisfies the cell selection criteria (see paragraph [0010]).
Consider claim 7. SHEN teaches claim 1, and further discloses staying in the current serving cell when the measured signal performance of current serving cell satisfies the cell selection criteria and there is no inter-frequency cell or intra-frequency cell in which the measured signal performance satisfies the cell selection criteria (see paragraphs [0044] and [0049]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN et al., US 20210099940 A1, hereinafter “SHEN,” in view Siomina et al., US 20200084642 A1, hereinafter “Siomina.”
Claim 8 claims a method to be performed by the apparatus of claim 1, with the difference that although SHEN discloses measuring a signal performance of the cells in the priority list of frequencies in an unused synchronization signal block (SSB) time location (see paragraphs [0018]: It has been agreed in the 3GPP meetings that Secondary Synchronization Signal (SSS) and Demodulation Reference Signal (DMRS) of PBCH are used for Downlink (DL) based RRM measurement for UE in RRC_IDLE or RRC_INACTIVE state. In other words, a UE in RRC_IDLE or RRC_INACTIVE state performs cell selection and re-selection based on measurements on the SS Blocks associated to cells; and paragraph [0075]: According to various member agreements in 3GPP, the network can configure a UE in IDLE mode to use a measurement timing configuration window per frequency carrier. A configured UE shall then detect and measure the Synchronization Signal (SS) Blocks of the serving cell and neighbor cells in that configuration window. The beam quality, the cell quality and the number of good beams can be derived from the measurements), is not specific regarding wherein the measuring is made in a discontinuous reception (DRX) cycle.
Siomina, however, in related art, suggests wherein the measuring can be made  in a discontinuous reception (DRX) cycle (see paragraph [0234]: Configuring DRX (e.g., to align DRX ON periods with the actually transmitted SSBs)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Siomina’s teachings in relation to the claimed invention, thus providing means for improving the way of managing configuration of neighboring cells in a wireless communications network, as discussed by Siomina (see paragraph [0041]).
Consider claim 9. SHEN in view of Siomina teaches claim 8; and SHEN further suggests measuring the signal performance that includes reference signal received power (RSRP) and/or reference signal received quality (RSRQ) (see paragraph [0074]: The measurement of quality of the beams detected from each of the cells may be based on at least one of Reference Signal Received Power (RSRP) and Reference Signal Received Quality (RSRQ)) of the current serving cell in any SSB time location in each DRX cycle when SSB is Time Division Multiplexed (TDMed) with paging data (see paragraph [0016]: In New Radio (NR), a Synchronization Signal (SS) block consists of time-division multiplexed components each with the duration of one symbol as follows: (a) Primary Synchronization Signal (PSS), (b) Physical Broadcast Channel denoted PBCH, (c) Secondary Synchronization Signal (SSS) and finally (d) PBCH. PBCH carries a small part of the system information, sometimes referred to as the Master Information Block (MIB). The PSS+PBCH+SSS+PBCH structure is denoted SS Block (SSB)).
Consider claim 13. SHEN in view of Siomina teaches claim 8; and SHEN further suggests selecting an inter-frequency cell corresponding to highest priority inter-frequency as the new serving cell when there are at least two inter-frequency cells in which the measured signal performance satisfies the cell selection criteria; or selecting an intra-frequency cell as the new serving cell when there are at least two intra-frequency cells in which the measured signal performance satisfies the cell selection criteria (see paragraphs [0044] and [0049]).
Consider claim 14. SHEN in view of Siomina teaches claim 8; and SHEN further suggests staying in the current serving cell when the measured signal performance of current serving cell satisfies the cell selection criteria and there is no inter-frequency cell or intra-frequency cell in which the measured signal performance satisfies the cell selection criteria (see paragraphs [0044] and [0049]).
Claim 15 claims a non-transitory computer readable medium to implement the method of claim 8; therefore, similar rejection rationale applies.
Consider claim 19. SHEN in view of Siomina teaches claim 15; and SHEN further suggests selecting an inter-frequency cell corresponding to highest priority inter-frequency as the new serving cell when there are at least two inter-frequency cells in which the measured signal performance satisfies the cell selection criteria; or selecting an intra-frequency cell as the new serving cell when there are at least two intra-frequency cells in which the measured signal performance satisfies the cell selection criteria (see paragraphs [0044] and [0049]).
Consider claim 20. SHEN in view of Siomina teaches claim 15; and SHEN further suggests staying in the current serving cell when the measured signal performance of current serving cell satisfies the cell selection criteria and there is no inter-frequency cell or intra-frequency cell in which the measured signal performance satisfies the cell selection criteria (see paragraphs [0044] and [0049]).
Allowable Subject Matter
Claims 3-5, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., performing New Radio (NR) cell re-selection.
US 11013028 B2		US 10945290 B2		US 20200404620 A1	US 20200204318 A1	US 10448423 B2		US 20190289661 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 4, 2022